     Case 3:19-cv-00903-LAB-NLS Document 55 Filed 07/26/21 PageID.370 Page 1 of 2



1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11     BRENT EDWARD GUSTINE,                     Case No.: 19cv903-LAB (NLS)
12                                  Plaintiff,
                                                 ORDER CONSTRUING JOINT
13     v.                                        MOTION TO DISMISS
                                                 DEFENDANTS
14     COUNTY OF SAN DIEGO,
15                               Defendant.
16
17          The parties jointly moved to dismiss Defendants Honesto Patawaran, Traci
18   Levin, and Jose Padilla. The joint motion did not say whether the dismissal was to
19   be with or without prejudice, but it did specify that the “dismissal does not constitute
20   an adjudication on the merits.” The Court construes this to mean the dismissal is
21   to be without prejudice. See Semtek Int’l Inc. v. Lockheed Martin Corp., 531 U.S.
22   497, 505 (2001) (treating “adjudication upon the merits” as the opposite of
23   “dismissal without prejudice”); Stewart v. U.S. Bancorp, 297 F.3d 953, 956 (9th Cir.
24   2002) (noting that adjudication on the merits and dismissal with prejudice are used
25   interchangeably). If this was not the parties’ intention, they should file an amended
26   joint motion no later than July 28, 2021, asking that these Defendants be
27   dismissed with prejudice.
28   ///

                                                 1
                                                                             19cv903-LAB (NLS)
     Case 3:19-cv-00903-LAB-NLS Document 55 Filed 07/26/21 PageID.371 Page 2 of 2



1          If the parties intend the dismissal to be without prejudice, however, they need
2    not do anything, and the Court will rule on the joint motion as filed.
3          IT IS SO ORDERED.
4    Dated: July 24, 2021
5
6                                              Hon. Larry Alan Burns
                                               United States District Judge
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               2
                                                                              19cv903-LAB (NLS)
